FILED
                             NOT FOR PUBLICATION                             JUN 04 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROSALINA VELASQUEZ GARFIAS,                      No. 07-73974

               Petitioner,                       Agency No. A095-295-918

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS and W. FLETCHER, Circuit Judges.

       Rosalina Velasquez Garfias, a native and citizen of Mexico, petitions pro se

for review of a Board of Immigration Appeals order denying her motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion. Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir. 2008). We

deny in part and dismiss in part the petition for review.

      The Board did not abuse its discretion in concluding that new evidence

regarding Garfias’s daughter was insufficient to warrant reopening. See Singh v.

INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (recognizing that Board’s denial of

motion to reopen shall be reversed only if “arbitrary, irrational or contrary to law”).

      To the extent Garfias challenges the Board’s refusal to reopen proceedings

sua sponte, we dismiss the petition for lack of jurisdiction. Ekimian v. INS,

303 F.3d 1153, 1159 (9th Cir. 2002).

      PETITION FOR REVIEW DENIED IN PART and DISMISSED IN

PART.




                                           2